DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 06/02/21, for application number 16/386,054 has been received and entered into record.  Claims 1, 8, and 15 have been amended.  Therefore, Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the Specification is acknowledged and the objection is withdrawn.

Claim Interpretation
Applicant has acknowledged the interpretation as to claims 1, 8, and 15 under 35 U.S.C. 112(f).  As such, the interpretation is maintained.

Claim Rejections - 35 USC § 112
The rejection under 35 U.S.C. 112(b) is withdrawn in light of the claim amendments.

Claim Rejections - 35 USC § 101
The rejection of Claim 15 under 35 U.S.C. 101 is withdrawn in light of the claim amendments.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Montero et al., US PGPub 2019/0042503, in view of Lu, US PGPub 2007/0245038.
Regarding Claim 1, Montero discloses an apparatus [information handling system of Fig. 1] comprising: 

a communication control unit that executes communication with each of the plurality of devices during the booting process [Fig. 1 platform controller hub (PCH) (130) which includes a Peripheral Controller Interconnect (PCI) controller, par. 32 and is coupled to interface controller via PCIe link (136) “for receiving USB data and control information”, par. 45.  The communication with the each of the plurality of devices is executed upon system boot (the methods of Fig. 4 and 5)]; and 
a first processing unit that one of enables or disables communication between the communication control unit and a selected one of the plurality of devices in response to the acquired information related to the selected one of the plurality of devices [CPU (110) utilizes functionality of EC controller (180) to enable/disable communication between PD controller (170) and a selected protocol of the plurality of devices (200) “embedded controller (EC) 180 within THS 100 may receive instructions (e.g., boot parameters) from the system BIOS to enable one or more protocols of a USB-C port on the IHS and to disable at least one protocol of the 
However, Montero does not explicitly teach a connection processing unit that, regardless of whether a booting process is executed, establishes communication with a plurality of devices that are communicable coupled externally to an information processing device.
In the analogous art of computer and peripheral initialization, Lu discloses a connection processing unit that, regardless of whether a booting process is executed, establishes communication with a plurality of devices that are communicable coupled externally to an information processing device [after the peripheral devices are inserted to the computer platform, the process order specifying module can be used to configure the order in which the peripheral devices are to be initialized, before the BIOS boot procedure is actually performed by the computer platform (i.e. the order is specified regardless of whether the boot procedure actually occurs), par 32, ll. 2-12]. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Montero and Lu before him before the effective filing date of the claimed invention, to incorporate establishing a communication with externally coupled devices prior to the booting process as taught by Lu, into the apparatus as disclosed by Montero, to improve peripheral processing efficiency and avoid abnormal operating status of a system hanging during execution by changing the ordering which peripherals are processed [Lu, par 4, 5, 8].   
Regarding Claim 2, Montero and Lu disclose the apparatus of Claim 1.  Montero further discloses where the first processing unit enables or disables communication between the communication control unit and a selected one of the plurality of devices in response to a 
Regarding Claim 3, Montero and Lu disclose the apparatus of Claim 1.  Montero further comprising a second processing unit that acquires, from the connection processing unit, a connection status of each of the plurality of devices regardless of whether the booting process is executed [Figs. 4 and 5 during the boot processor, (450) and (530) the embedded controller EC (180) is coupled to the PD controller to acquire status of plurality of devices, par. 49. The methods of figs. 4 or 5 wherein the system boot include a cold boot or a “hot-plug” case, which does not require boot. In the “hot-plug” case, not booting is performed and the connection status is still acquired, that is regardless of whether a cold boot or hot-plug, the embedded controller acquires the connections status of the plurality of devices from the PD controller, Figs. 4-5; par 66, 72-73].
Regarding Claim 4, Montero and Lu disclose the apparatus of Claim 3.  Montero further discloses where the first processing unit enables or disables communication between the communication control unit and a selected one of the plurality of devices in response to the connection status acquired by the second processing unit [BIOS commands sent from CPU (110) enables “EC 180 may instruct PD controller 170 is to disable USB and Thunderbolt™ protocols and enable the DisplayPort protocol, and PD controller 170 may perform the requested 
Regarding Claim 5, Montero and Lu disclose the apparatus of Claim 4.  Montero further discloses where the first processing unit is a processor and the second processing unit is an embedded controller [Fig. 1 CPU (110) is a first processing unit and Embedded Controller (180) is a secondary processing unit].
Regarding Claim 6, Montero and Lu disclose the apparatus of Claim 1.  Montero further discloses where the connection processing unit is a power deliver ("PD") controller that establishes a communication connection with the plurality of devices [Fig. 1 Port Controller (170) is a power delivery (PD) controller “for establishing and managing the connection and information exchange between IHS 100 and an attached peripheral device”, par. 47].
Regarding Claim 7, Montero and Lu disclose the apparatus of Claim 1.  Montero further discloses where the plurality of devices that are communicably coupled externally are coupled to the information processing device via USB Type-C [Fig. 1 the plurality of peripheral devices (200) are connected to the information handling system HIS via USB-C Port (150)].
Regarding Claim 8, Montero discloses a method [method of Fig. 4].  The remainder of Claim 8 repeats the same limitations as recited in Claim 1, and thus is rejected accordingly. 
Regarding Claims 9-14, Montero and Lu disclose the method of Claim 8.  Claims 9-14 repeat the same limitations as recited in Claims 2-7, respectively, and are rejected accordingly.
Regarding Claim 15, Montero discloses a program product comprising a non-transitory computer readable storage medium that stores code executable by a processor [0044: “program instructions stored in one or more non-transitory tangible computer-readable 
Regarding Claims 16-20, Montero and Lu disclose the program product of Claim 15.  Claims 16-20 repeat the same limitations as recited in Claims 2-5 and 7, respectively, and are rejected accordingly.

Response to Arguments
Applicant’s arguments filed 06/02/21 have been considered but are moot due to the new rejection based on the references cited above, as well as the newly cited portions of the references previously presented.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047.  The examiner can normally be reached on M-F 8-5 PT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Paul Yen/Primary Examiner, Art Unit 2186